United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, GROSSE POINTE
STATION, Grosse Pointe, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Glenn L. Smith, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0850
Issued: June 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 9, 2020 appellant, through counsel, filed a timely appeal from a September 30,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a back condition
causally related to the accepted April 25, 2017 employment incident.
FACTUAL HISTORY
On April 27, 2017 appellant, then a 50-year-old letter carrier, filed a recurrence of medical
treatment claim (Form CA-2a) under OWCP File No. xxxxxx914.3 She alleged that she suffered
a recurrence on April 25, 2017 when she felt “a little” lower back pain while loading her mail
truck. Appellant stopped work on April 25, 2017. As a new employment incident was implicated,
OWCP converted the recurrence claim to a new traumatic injury claim (Form CA-1) and assigned
OWCP File No. xxxxxx680 which is the claim presently before the Board.
In an April 25, 2017 narrative statement, appellant noted that, when she went into work on
April 25, 2017, she was healthy and fine, but she developed pain while loading her vehicle. The
pain increased as she continued with her route and ascending and descending stairs.
In a disability certificate dated April 25, 2017, Dr. Sumner Camisa, a Board-certified
internist, advised that appellant was disabled from work for the period April 25 through
May 3, 2017. In a duty status form (Form CA-17) dated April 25, 2017, he diagnosed low back
severe pain and limited range of motion. Dr. Camisa checked a box marked “Yes” to the question
of whether the diagnosis was due to injury. He noted that appellant’s lower back pain started after
loading mail. Dr. Camisa found appellant disabled from performing her usual duties.
In a development letter dated June 7, 2017, OWCP informed appellant that additional
factual and medical evidence was needed to establish her claim. It provided appellant a
questionnaire for completion. OWCP advised appellant of the type of additional medical evidence
needed and afforded her 30 days to submit the necessary evidence.
On June 27, 2017 appellant responded to OWCP’s development questionnaire. She denied
that she had been involved in a motor vehicle accident in March. Rather, appellant explained that
on March 11, 2017 she slipped and fell down her basement steps. She sustained injuries to her
teeth and bruised shins and ankles due to her March 11, 2017 accident. Appellant explained that
she developed low back pain while working her route.
In a July 7, 2017 report, Dr. Camisa noted that in October 2015 appellant sustained a severe
back injury due to lifting at work. He noted that she had complained of back pain over the last 10
years due to lifting. Dr. Camisa summarized the history of her back pain, her medical treatment,
and related that appellant had developed back pain following a lifting injury at work on
April 25, 2017. Currently, appellant was receiving physical therapy and was instructed not to lift
anything more than 10 pounds. Dr. Camisa noted that she had debilitating pain resulting in an
inability to walk or sit in place for more than 15 minutes and difficulty with bending and twisting.
3

In OWCP File No. xxxxxx914, appellant filed a traumatic injury claim (Form CA-1) alleging that on October 20,
2015 she injured her lower back while lifting a heavy package out of a gurney. OWCP accepted the claim for low
back muscle, fascia, and tendon strain.

2

He noted that his diagnosis was lumbosacral strain, while the specialist appellant had been referred
to diagnosed degenerative disc disease and severe sacroiliitis. Dr. Camisa opined that appellant’s
preexisting condition had been aggravated by continuous lifting at work.
By decision dated July 10, 2017, OWCP denied appellant’s claim, finding the medical
evidence failed to establish a causal relationship between the diagnosed medical condition and the
accepted April 25, 2017 employment incident.
On August 2, 2017 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review, which was held on January 10, 2018. OWCP continued
to receive medical evidence.
An unsigned April 25, 2017 authorization for examination and/or treatment (Form CA-16),
noted an injury date of April 25, 2017 and described the injury or disease as lower back pain. In
Part B of Form CA-16, the attending physician’s report, dated April 25, 2017, Dr. Camisa reported
that appellant developed severe low back pain while lifting mail that day. He diagnosed low back
strain and sciatica. Dr. Camisa noted that appellant had a preexisting disc herniation from a 2015
injury and checked a box marked “Yes,” indicating that the diagnosed conditions were caused or
aggravated by the described employment activity. He opined that she was totally disabled from
work for the period April 25 through May 3, 2017.
In clinic notes dated April 25, 2017, Dr. Camisa noted that appellant was seen for severe
low back pain, which had developed that morning after lifting mail onto a truck. Appellant
complained of pain radiating down to her posterior thighs without any numbness, tingling or
weakness and an inability to stand or sit for more than 15 minutes without having severe pain.
Examination findings were detailed and he noted appellant’s history of disc herniation.
In progress notes dated July 26, 2017, Dr. Craig E. Whitmore, a Board-certified physiatrist,
diagnosed bilateral sacroiliitis, chronic low back pain, lumbar spinal stenosis, and lumbar spine
degenerative joint and disc disease with L4-5 leftward disc protrusion. Examination findings
included lumbar pain with forward flexion and extension, tenderness on palpation of the sacroiliac
joints, normal hip flexor strength, and slightly decreased gait cadence and stride length.
In an August 4, 2017 report, Dr. Whitmore diagnosed bilateral sacroiliitis, which he
attributed to an April 25, 2017 employment incident. He related that appellant was lifting trays up
and over packages into her mail truck when she developed mild back pain, which worsened as the
day progressed. According to appellant, her pain became so intense that she could not work.
Dr. Whitmore, in a report dated January 19, 2018, diagnosed bilateral sacroiliitis, which he
attributed to an April 25, 2017 employment injury. He explained that sacroiliitis occurs when a
person develops low back pain upon twisting, walking, and bending. Appellant was performing
those activities on April 25, 2017 when she was lifting mail trays and packages onto her mail truck.
Dr. Whitmore reported that these actions placed more stress on her sacroiliac joints than she could
tolerate, resulting in sacroiliitis.
Dr. Whitmore, in a February 2, 2018 report, opined that appellant sustained a bilateral
sacroiliac injury on April 25, 2017 as the result of loading her mail truck. He explained that the
way she reached into the mail truck combined with the weight of the mail tray caused stress on the
3

sacroiliac joint. The stress on the sacroiliac joint resulted in sacroiliitis or bilateral sacroiliac joint
inflammation, which was confirmed by physical examination findings.
By decision dated March 27, 2018, OWCP’s hearing representative affirmed the July 10,
2017 decision, finding that the medical evidence of record was insufficient to establish causal
relationship. She also instructed that, upon return of the file to OWCP, the current claim should
be administratively combined with OWCP File No. xxxxxx914.4
In a September 27, 2018 report, Dr. Whitmore noted that he had treated appellant since
June 28, 2017. He explained that sacroiliitis is an inflammation of the sacroiliac joint with low
back pain as a symptom. Dr. Whitmore reported that this diagnosis is usually a clinical diagnosis
rather than an objective finding based on diagnostic tests. He explained that appellant had a
preexisting lumbar disc herniation with radiculopathy as the result of an October 2015 injury.
Dr. Whitmore indicated that, prior to the April 25, 2017 incident, she had back pain from an
October 2015 employment injury. He concluded that the bending, twisting, and lifting appellant
performed while loading her mail truck on April 25, 2017 caused significant stress on her
sacroiliac joint resulting in a sacroiliac strain and sacroiliitis. Dr. Whitmore diagnosed sacroiliitis
and summarized the treatment provided.
On October 9, 2018 appellant, through counsel, requested reconsideration.
By decision dated October 25, 2018, OWCP denied modification, finding that the evidence
of record was insufficient to establish causal relationship.
On December 26, 2018 appellant, through counsel requested reconsideration and submitted
additional evidence.
In a June 28, 2017 report, Dr. Whitmore summarized appellant’s injury history, which
included an October 2015 injury from picking up and lifting packages on April 25, 2015. He also
detailed medical treatment appellant received following both injuries. A physical examination
revealed sacral pain with forward flexion and lateral bending, discomfort on palpation of the
sacroiliac joint and buttocks, negative straight leg raising, negative Faber’s, and normal gait.
Dr. Whitmore diagnosed chronic low back pain, lumbar spinal stenosis, L4-5 leftward disc
protrusion, lumbar spine degenerative joint and disc disease, and bilateral sacroiliitis. He placed
appellant off work for a month.
Dr. Whitmore, on December 12, 2018 response to questions, noted that he began treating
appellant on June 28, 2017. He answered “yes” to the question of whether appellant sustained an
employment injury on April 25, 2017. Dr. Whitmore diagnosed sacroiliac joint/ligament strain.
He explained that this was more of a clinical diagnosis as there were few, if any, objective findings.
Dr. Whitmore discussed the physical findings, which led to his diagnosis, which included tender
sacroiliac joint, pain worsened with forward flexion, and pain in the sacral area with lateral
bending. He found that appellant’s current injury was not a lumbar condition, but rather a
sacroiliac joint condition. As to the issue of causal relationship, he referenced his February 2,
4

On March 29, 2018 OWCP administratively combined the files and designated OWCP File No. xxxxxx914 as the
master file number.

4

2018 letter, in which he explained how the diagnosed condition was caused by the accepted
April 25, 2017 employment incident.
By decision dated March 26, 2019, OWCP denied modification.
On August 30, 2019 appellant, through counsel, requested reconsideration.
In an August 9, 2019 report, Dr. Whitmore responded to questions posed by counsel. He
indicated that his prior reference to an incident on April 25, 2015 was a typographical error, and
the date was actually April 25, 2017. He related that the sacroiliac joint is the pivot point for the
entire upper body. He noted that appellant’s bending forward together with the 25 pounds of mail
caused overwhelming pressure on the sacroiliac joint. The overwhelming pressure occurred from
the sacroiliac joint trying to remain stable in a situation where person bends forward from the
sacroiliac joint and has 25 pounds added to the scenario. Dr. Whitmore opined that this
overwhelming press can cause the joint to move when it is supposed to remain stable which results
in a joint strain. Specifically, he explained the lifting and holding of a 20 to 25 pound mail tray at
mid-arm length while concurrently pushing and bending caused significant stress on the sacroiliac
joint at the base of the lumbar spine. He reiterated that significant stress was placed on the
sacroiliac joint from appellant’s bending forward and extending 20 to 25 pounds on April 25, 2017.
By decision dated September 30, 2019, OWCP denied modification.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,6 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.9 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
5

Supra note 2.

6

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
7

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chidden, Sr., 40
ECAB 312 (1988).
8

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Elliott, 41 ECAB 992 (1990).
9
R.B., Docket No. 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17,
2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

employment incident at the time, place, and in the manner alleged.10 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.11
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.12 The opinion of the physician
must be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.13
ANALYSIS
The Board finds that this case is not in posture for decision.
Dr. Whitmore provided a proper factual and medical history of injury. In reports dated
January 19, February 2, June 28, September 27, and December 12, 2018, and August 9, 2019,
Dr. Whitmore opined that the lifting and holding of a 20- to 25-pound mail tray at mid-arm length
while concurrently pushing and bending caused significant stress on the sacroiliac joint at the base
of appellant’s lumbar spine. He explained that there was overwhelming pressure on the sacroiliac
joint when it tried to remain stable while appellant was bending forward and lifting 25 pounds of
mail. Dr. Whitmore concluded that appellant sustained a sacroiliac joint/ligament strain and
bilateral sacroiliitis due to the accepted April 25, 2017 employment incident.
The Board finds that the reports from Dr. Whitmore are sufficient to require further
development of the medical evidence. Dr. Whitmore is a Board-certified physiatrist who is
qualified in his field of medicine to render rationalized opinions on the issue of causal relationship
and he provided an understanding of the medical record and case history. His reports explained
how loading mail weighing up to 25 pounds onto her mail truck resulted in a diagnosis of sacroiliac
joint/ligament strain and bilateral sacroiliitis. The Board has long held that it is unnecessary that
the evidence of record in a case be so conclusive as to suggest causal connection beyond all
possible doubt. Rather, the evidence required is only that necessary to convince the adjudicator
that the conclusion drawn is rational, sound, and logical.14 Accordingly, Dr. Whitmore’s

10
S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB
137 (2005).
11

A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9,
2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 9.
12

See F.C., Docket No. 19-0594 (issued August 13, 2019); K.V., Docket No. 18-0723 (issued November 9, 2018).

13

See F.C., id.; I.J., 59 ECAB 408 (2008).

14

B.C., Docket No. 20-0498 (issued August 27, 2020); L.P., Docket No. 18-1252 (issued June 4, 2020); W.M.,
Docket No. 17-1244 (issued November 7, 2017); E.M., Docket No. 11-1106 (issued December 28, 2011); Kenneth J.
Deerman, 34 ECAB 641, 645 (1983).

6

January 19, February 2, June 28, September 27, and December 12, 2018, and August 9, 2019
medical opinions are, therefore, sufficient to require further development of appellant’s claim.15
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.16 OWCP has an obligation to see that justice is
done.17
On remand, OWCP shall refer appellant to an appropriate specialist, along with the case
record and a statement of accepted facts. Its referral physician shall provide a well-rationalized
opinion as to whether her diagnosed medical conditions are causally related to the accepted
employment factors. If the second opinion disagrees with the explanations provided by
Dr. Whitmore, he or she must provide a fully-rationalized explanation explaining why the accepted
employment factors were insufficient to have caused or aggravated her diagnosed left shoulder
and cervical conditions. After this and other such further development of the case record as OWCP
deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

15

J.H., Docket No. 18-1637 (issued January 29, 2020); D.S., Docket No. 17-1359 (issued May 3, 2019); X.V.,
Docket No. 18-1360 (issued April 12, 2019); C.M., Docket No. 17-1977 (issued January 29, 2019); William J.
Cantrell, 34 ECAB 1223 (1983).
16

See id. See also A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219,
223 (1999).
17
See B.C., supra note 14; N.L., Docket No. 19-1592 (issued March 12, 2020); E.J., Docket No. 09-1481 (issued
February 19, 2010); John J. Carlone, 41 ECAB 354 (1989).

7

ORDER
IT IS HEREBY ORDERED THAT the September 30, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this decision.
Issued: June 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

